     Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 1 of 22



Timothy J. Preso, MT Bar No. 5255         Michael S. Freeman
Earthjustice                              (admitted pro hac vice)
313 East Main Street                      Rumela Roy
Bozeman, MT 59715                         (admitted pro hac vice)
Phone: (406) 586-9699                     Earthjustice
Fax: (406) 586-9695                       633 17th Street, Suite 1600
tpreso@earthjustice.org                   Denver, CO 80202
                                          Phone: (303) 623-9466
                                          Fax: (303) 623-8083
                                          mfreeman@earthjustice.org
                                          rroy@earthjustice.org

Counsel for Plaintiffs Montana Wildlife Federation, The Wilderness Society,
National Audubon Society, National Wildlife Federation, and Montana Audubon

                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                          )
MONTANA WILDLIFE                          )   Case No. 4:18-cv-00069-BMM
FEDERATION, et al.,                       )
                                          )
               Plaintiffs,                )   PLAINTIFFS’ RESPONSE
                                          )   TO WESTERN ENERGY
       v.                                 )   ALLIANCE’S MOTION
                                          )   TO STRIKE
DAVID BERNHARDT, in his official          )
capacity as Secretary of the Interior, et )
al.,                                      )
                                          )
              Defendants,                 )
                                          )
WESTERN ENERGY ALLIANCE, et               )
al.,                                      )
                                          )
              Defendant-Intervenors.      )
_________________________________ )
         Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 2 of 22



                                        TABLE OF CONTENTS


INTRODUCTION .....................................................................................................1

DISCUSSION ............................................................................................................2

I.       STANDING DECLARATIONS ARE NOT LIMITED TO THE
         ADMINISTRATIVE RECORD ...................................................................... 2

II.      DR. HOLLORAN’s EXPERT DECLARATION IS RELEVANT TO
         ESTABLISHING INJURY-IN-FACT FOR STANDING .............................. 4

III.     THE COURT SHOULD DENY WEA’s REQUEST TO STRIKE
         PASSAGES FROM OTHER STANDING DECLARATIONS ..................... 7

         A.      Declaration of Peter Arnold .................................................................10

         B.      Declaration of Richard Guenzel ...........................................................13

         C.      Declaration of Tina Toth ......................................................................15

         D.       Declaration of Richard Peterson ..........................................................16

CONCLUSION ........................................................................................................17




                                                           i
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 3 of 22



                                INTRODUCTION
      Defendant-Intervenor Western Energy Alliance’s (WEA) motion to strike

standing declarations filed by Plaintiffs Montana Wildlife Federation, et al.

(collectively, the Federation) is both perplexing and meritless. The motion is

perplexing because WEA has not challenged the Federation’s standing in this case.

Nor has the Federation cited the standing declarations for any other purpose, such

as to support its arguments on the merits. It is thus unclear how WEA believes it is

prejudiced by the declarations, or what WEA’s goal is in seeking to strike the

standing declarations while not contesting standing.

      The motion also is meritless because standing declarations do not have to be

part of the administrative record. Moreover, WEA is wrong that it is irrelevant for

Dr. Matthew Holloran’s expert declaration to explain how drilling the Phase Two

leases threaten greater sage-grouse: Dr. Holloran supports the testimony of

Federation members that they will suffer an injury because development of the

leases will impair their ability to view and enjoy the grouse.

      Further, WEA’s challenges based on the Federal Rules of Evidence fall short

because they take statements from the standing declarations out of context and

mischaracterize them. Read as a whole, the declarations explain Federation

members’ concerns, based on their observations of oil and gas development

elsewhere, that drilling on the Phase Two leases will harm the sage-grouse and


                                          1
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 4 of 22



thus injure declarants’ ability to watch and enjoy sage-grouse. These statements

are admissible to establish standing.

      WEA’s arguments also contradict each other. In moving to strike passages

from several standing declarations, WEA questions whether oil and gas

development on the Phase Two leases will harm greater sage-grouse. At the same

time, WEA claims that Dr. Holloran’s expert testimony explaining how the Phase

Two leases will in fact threaten the sage-grouse is irrelevant. WEA cannot have it

both ways: if WEA plans to take the implausible position for standing purposes

that sage-grouse will not be adversely affected by drilling, it cannot object to the

Federation’s submission of expert evidence establishing those adverse impacts.

      WEA’s motion should be denied.

                                   DISCUSSION

I.    STANDING DECLARATIONS ARE NOT LIMITED TO THE
      ADMINISTRATIVE RECORD.
      As an initial matter, WEA ignores controlling law when it claims the

standing declarations are improper extra-record evidence. ECF No. 225 (WEA

Br.) at 2-3, 5-8. The Federation is required to submit evidence to establish this

Court’s jurisdiction, and that evidence is not limited to the administrative record.

      A plaintiff must have “standing” to bring a case in federal court because

Article III of the U.S. Constitution limits the courts’ jurisdiction to “[c]ases” and

“[c]ontroversies.” Dep’t of Com. v. N.Y., 139 S. Ct. 2551, 2565 (2019). To

                                           2
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 5 of 22



establish standing, plaintiffs must show (1) an “injury in fact,” (2) caused by

defendants’ actions, and (3) the “likelihood that the requested relief will redress the

alleged injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998)

(citations and quotation marks omitted); see Lujan v. Defs. of Wildlife, 504 U.S.

555, 560-61 (1992). The plaintiff “bears the burden of establishing” standing.

Steel Co., 523 U.S. at 103; see Sierra Club v. U.S. EPA, 762 F.3d 971, 976 (9th

Cir. 2014).

      The evidence necessary to show injury to plaintiffs, as well as causation and

redressability, often is not part of the agency’s administrative record. As a result,

courts allow plaintiffs to submit declarations and other extra-record materials to

establish their standing. Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 117

F.3d 1520, 1527-28 (9th Cir. 1997); see also Sierra Club, 762 F.3d at 976 n.4;

Gallatin Wildlife Ass’n v. U.S. Forest Serv., No. CV-15-27-BU-BMM, 2016 WL

6684197, at *1 (D. Mont. April 7, 2016). This controlling law permits the

Federation to submit the declarations challenged by WEA.

      Moreover, WEA is wrong in asserting that the declarations are offered to

support the merits of the Federation’s claims, rather than standing. The Federation

attached the declarations to its summary judgment motion to demonstrate standing.

ECF No. 197 at 2 n.1. Because standing has not been disputed, the Federation’s

brief in support of summary judgment does not cite or refer to the declarations


                                          3
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 6 of 22



WEA challenges. See ECF No. 198. For the same reason, the Federation’s

summary judgment reply also does not mention the standing declarations. See

ECF No. 229. The Federation thus has not sought to use the declarations for any

purpose other than establishing its standing. The Court need only consider the

declarations if standing is questioned, and not when resolving the merits of the

Federation’s claims.1

II.   DR. HOLLORAN’s EXPERT DECLARATION IS RELEVANT TO
      ESTABLISHING INJURY-IN-FACT FOR STANDING.

      WEA also contends that Dr. Matthew Holloran’s declaration is irrelevant to

establishing standing because he is not identified as a member of any of the

plaintiff organizations. WEA is wrong. Dr. Holloran’s declaration is properly

submitted to support the declarations of Federation members that describe the

injury-in-fact they suffer from BLM’s unlawful leasing of sage-grouse habitat.

      Expert testimony can be used to establish the required elements for Article

III standing. See, e.g., Maya v. Centex Corp., 658 F.3d 1060, 1072-73 (9th Cir.

2011) (remanding case so plaintiffs can submit expert declarations proving



1
  Extra-record evidence may also be considered when choosing a remedy. See,
e.g., ECF Nos. 211-1, 212-1, 220-3, 167-1 (declarations submitted by Defendant
Bureau of Land Management (BLM), WEA, and Defendant-Intervenor State of
Wyoming (Wyoming) on vacatur issue). The Federation has not cited its
declarations to support remedy because in summary judgment briefing, BLM,
WEA and Wyoming to date have not seriously disputed that development of the
Phase Two leases will adversely affect sage-grouse.
                                         4
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 7 of 22



causation for purposes of standing); Am. Canoe Ass’n v. Murphy Farms, Inc., 326

F.3d 505, 518-20 (4th Cir. 2003) (expert testimony in Clean Water Act case

describing impact of pollutant discharges to water bodies used by plaintiffs’

members for standing purposes); Kravitz v. U.S. Dep’t of Com., 366 F. Supp. 3d

681, 736-37 (D. Md. 2019) (expert testimony used to show injury-in-fact to

plaintiffs from change in census procedure).

      Dr. Holloran’s declaration serves that purpose. Dr. Holloran is a research

ecologist with extensive expertise in sage-grouse conservation, and particularly the

impacts of energy development on the species. ECF No. 197-1 at 9 ¶1. His

research, and sage-grouse conservation tools he helped develop, have been relied

on by the Interior Department as well as states such as Montana and Nevada. Id. at

28. Dr. Holloran explains that development of the Phase Two leases will harm

sage-grouse populations and that in the aggregate, BLM’s surge of leasing under

Instruction Memorandum 2018-026 threatens greater sage-grouse populations

across a broad region including Nevada, Wyoming, Montana, and other states. He

concludes:

      The scientific literature unequivocally supports the conclusion that
      development of the parcels in the five [Phase Two] lease sales could
      negatively impact greater sage-grouse populations presently and into the
      future within the priority habitats where the development occurs.

Id. at 16 ¶35. He also states:



                                         5
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 8 of 22



      The scientific literature suggests that development of the leases associated
      with the five lease sales, particularly in combination with other leases being
      offered by BLM in Wyoming and Montana . . . pose a potential risk to regional
      greater sage-grouse populations across . . . an area extending from southern
      Nevada through Utah, northwestern Colorado and Wyoming into eastern
      Montana . . .

Id. at 9-10 ¶4. This evidence is directly relevant to establishing injury-in-fact for

standing.

      Dr. Holloran’s testimony supports the declarations of Federation members,

and confirms the reasonableness of their fears that development of the Phase Two

leases will impair their ability to watch, photograph, and hunt the sage-grouse on

these lands. His declaration is relevant and appropriate for establishing Article III

standing. See Am. Canoe Ass’n, 326 F.3d at 518-20 (expert testimony supported

reasonableness of plaintiffs’ concerns regarding pollution discharges to water

bodies they used); Kravitz, 366 F. Supp. 3d at 736-37 (expert testimony

demonstrated injury-in-fact).

      Indeed, WEA’s own motion illustrates the relevance of Dr. Holloran’s

declaration because WEA questions whether drilling on the Phase Two leases

actually will harm sage-grouse populations, and thus injure the Federation’s

declarants. Pp. 8-10, infra. Dr. Holloran provides evidence rebutting WEA’s

position and explaining how development of the Phase Two leases threatens the




                                           6
       Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 9 of 22



sage-grouse. WEA cannot dispute those impacts while also claiming that Dr.

Holloran’s testimony is irrelevant. His declaration should not be stricken.

III.   THE COURT SHOULD DENY WEA’s REQUEST TO STRIKE
       PASSAGES FROM OTHER STANDING DECLARATIONS.
       The Court also should deny WEA’s request to strike selected passages from

four other standing declarations submitted by the Federation. WEA challenges

statements expressing concern that declarants’ ability to enjoy sage-grouse on

lands covered by the Phase Two leases will be adversely affected by drilling.

WEA claims these passages involve “improper expert testimony” about subjects on

which the declarants lack personal knowledge. WEA Br. at 7-8. WEA’s argument

is meritless.

       Notably, WEA does not challenge the four Federation members’ testimony

describing their use of lands that have been leased, and how they enjoy the lands in

their natural state for watching and photographing sage-grouse, along with many

other purposes that will be adversely affected by drilling, such as hiking, camping,

natural solitude, hunting, and star-gazing. ECF No. 197-1 at 1-8, 32-43. Instead,

WEA focuses on the declarants’ expressions of concern that their ability to watch

and enjoy sage-grouse will suffer if the areas are drilled.

       WEA argues that the declarants lack personal knowledge or expertise to

offer such a statement and claims it is “pure conjecture” that developing the leases

will harm sage-grouse. WEA Br. at 9. Tellingly, however, WEA quotes only

                                           7
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 10 of 22



fragments of the passages that it seeks to strike. A review of the full statements

shows that WEA is largely misquoting or taking them out of context. The

Federation members’ statements do not involve improper scientific or technical

opinions. Instead, they express the “members’ reasonable concerns about the

effects of” drilling on sage-grouse habitat, which would impair their enjoyment of

the leased areas. See Friends of the Earth, Inc. v. Laidlaw Env. Servs. (TOC), Inc.,

528 U.S. 167, 183-84 (2000). This is entirely appropriate for standing declarations.

Id. at 183-85; see, e.g., Am. Canoe Ass’n, 326 F.3d at 518-20 (standing shown

through lay witness statements about impacts of pollutant discharges, and how they

“affected their aesthetic, recreational, and, in some cases, economic interests in the

waters,” which were supported by expert testimony “demonstrat[ing] that these

fears were reasonable”).

      The statements challenged by WEA are offered in conjunction with Dr.

Holloran’s expert declaration, and evidence in the administrative record, to

establish injury-in-fact caused by the Phase Two leases. Dr. Holloran explains

how development of the leases may cause harm to sage-grouse, thus confirming

that the Federation members’ fears are reasonable. Moreover, the members’

concerns are supported by extensive administrative record evidence. See ECF No.

101 at 4-5 (Interior Department experts describe oil and gas development as one of




                                          8
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 11 of 22



the “primary threats” facing the sage-grouse, with impacts that are “universally

negative and typically severe”).

      WEA appears to contest whether oil and gas drilling has adverse impacts to

sage-grouse. That dispute, however, should go to the weight given to the

declarants’ statements rather than their admissibility. This Court can readily assess

how much weight to give testimony challenged under Rule 702. For that reason,

the requirements of Rule 702 are “relaxed” where a jury is not involved. See U.S.

v. Flores, 901 F.3d 1150, 1165 (9th Cir. 2018). The “‘gatekeeper’ doctrine [for

expert testimony under Rule 702] was designed to protect juries and is largely

irrelevant in the context of a bench trial.” Id. (quoting Deal v. Hamilton Cty. Bd.

of Educ., 392 F.3d 840, 852 (6th Cir. 2004)); Sierra Club v. Talen Mont LLC, CV

13–32–BLG–DLC–JCL, 2016 WL 11200732, at **3, 9 (D. Mont. Mar. 25, 2016)

(Rule 702 standards “relaxed” in bench trials).

      This Court should consider the statements WEA challenges, and the weight

to give them, in the context of the declarants’ full declarations along with other

evidence in the record. For example, WEA asserts that no surface occupancy

(NSO) stipulations on “many” of the Phase Two leases will prevent “oil and gas

development . . . on the surface of these parcels,” and thus avoid all impacts to the

declarants. WEA Br. at 9. WEA’s argument, however, is flawed. The NSO

stipulations on Wyoming leases are limited in scope (extending either 0.25 or 0.6


                                          9
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 12 of 22



miles from an occupied lek), and do not cover the entire lease. See ECF No. 220-1

at 3-7 (list of stipulations filed by WEA). Dr. Holloran’s declaration demonstrates

why a 0.25 or 0.6-mile setback is wholly inadequate to avoid impacts to sage-

grouse. See ECF No. 197-1 at 11 ¶13 (noting “studies consistently reporting

impacts from infrastructure on the number of males occupying breeding grounds

(known as leks) to approximately 2 miles, with lesser impacts consistently

apparent to approximately 4 miles”).

      A review of the four declarations confirms that WEA’s request to strike

particular statements should be denied.

      A.     Declaration of Peter Arnold
      Mr. Arnold is a National Audubon Society member who “travel[s]

throughout Wyoming viewing and photographing birds,” including sage-grouse.

ECF No. 197-1 at 1-2. He has visited many of the lands leased in Phase Two for

that purpose, as well as for hunting, and plans to continue doing so in the future.

Id.

      WEA moves to strike one sentence from paragraph 9 of Mr. Arnold’s

declaration, which states that sage-grouse and other birds would be harmed if

drilling occurred on the Phase Two leases. 2 However, WEA takes that sentence


2
 WEA incorrectly states that the passage in question is the third sentence of
paragraph 9. Judging from the language quoted by WEA, it seeks to strike the
fourth sentence of that paragraph. See WEA Br. at 8; ECF No. 197-1 at 2 ¶9.
                                          10
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 13 of 22



out of context. The full text of paragraph 9 states as follows (the underlined

sentence is the one WEA seeks to strike):

      I own a second home in Pinedale, Wyoming, which is close to the Jonah Field.
      Jonah Field is a large natural gas field 32 miles south of Pinedale. I have
      recently toured parts of the Jonah Field and observed first hand the impact of
      development on wildlife, particularly the Greater Sage-grouse. If oil and gas
      development and drilling were to take place in the areas that were leased in
      the December 2017, March 2018, or June 2018 lease sales, there would be
      harm to a variety of birds found in sagebrush country – notably Greater Sage-
      grouse. As such it would reduce my enjoyment of this delicate landscape and
      the biologically valuable species of wildlife that are found there.

ECF No. 197-1 at 2 ¶9. As described above, the challenged sentence reflects an

expression of concern by Mr. Arnold about how development will impair his

enjoyment of the leased lands. The reasonableness of that concern is demonstrated

by Dr. Holloran’s declaration and BLM’s own conclusions in the administrative

record, and it is appropriate for the Court to consider. Friends of the Earth, 528

U.S. at 183-85; Am. Canoe Ass’n, 326 F.3d at 518-20.

      Moreover, Mr. Arnold’s sentence is admissible even if viewed as opinion

testimony. Non-expert opinions are admissible where (a) “rationally based on the

witness’s perception,” (b) helpful to understand his testimony, and (c) not based on

scientific or technical knowledge within the scope of Rule 702. Fed. R. Evid. 701.

The sentence challenged by WEA meets this test.

      The immediately preceding sentence, which WEA ignores, shows that Mr.

Arnold’s statement is based on his personal experience: he has seen the impacts of


                                         11
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 14 of 22



oil and gas development in Wyoming’s heavily-drilled Jonah Field on birds and

other wildlife, and does not want the Phase Two areas he visits to suffer the same

fate. Mr. Arnold’s statement is also helpful to understand his testimony because it

explains part of why he believes development of the Phase Two leases will injure

his interests.

       Recognizing the disruptive impacts of industrial oil and gas development on

wildlife also does not require “scientific, technical, or other specialized

knowledge.” Fed. R. Evid. 701. Anyone who has experienced the waste pits,

traffic, heavy machinery, odors and noise associated with drilling can recognize

that both animals and people prefer to avoid it. Mr. Arnold’s one-sentence

statement is admissible. See City of Sausalito v. O’Neill, 386 F.3d 1186, 1198-99

& n.1 (9th Cir. 2004) (considering standing declaration in which city manager

opined that plan for using former military base would cause variety of adverse

impacts that were also documented in administrative record, including “impaired

air quality” and rendering “shoreline . . . less attractive and ecologically healthy”).

       Mr. Arnold is not opining on biological details like sage-grouse life cycles,

migration patterns or the scientific literature—he simply makes a passing

observation that oil and gas development is harmful to wildlife. Compare ECF No.

197-1 at 1-2 (Arnold declaration) with id. at 9-17 (Holloran declaration). If WEA

wishes to challenge that statement, the dispute should go to the weight given Mr.


                                          12
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 15 of 22



Arnold’s sentence rather than its admissibility. See Flores, 901 F.3d at 1165;

Talen Mont., 2016 WL 11200732 at **3, 9.

          B.     Declaration of Richard Guenzel

      WEA’s request to strike part of Richard Guenzel’s declaration fails for

similar reasons. Mr. Guenzel is a retired wildlife biologist with the Wyoming

Game and Fish Department, as well as a National Audubon Society member. Mr.

Guenzel also has worked in Wyoming for BLM, the Forest Service, and the U.S.

Fish & Wildlife Service. ECF No. 197-1 at 7 ¶¶2-3. His research has been cited

by BLM in NEPA documents analyzing the impacts from large oil and gas

projects. Id. at 7 ¶4.

      Mr. Guenzel has visited many of the Phase Two leases and other areas that

have experienced extensive oil and gas development in his professional capacity,

such as to conduct wildlife surveys, and for recreational enjoyment such as hiking,

hunting, photography and viewing wildlife. He plans to continue visiting these

areas in the future. Id. at 7-8 ¶4-6.

      WEA objects to paragraph 7 of Mr. Guenzel’s declaration, where he states:
      If oil and gas development occurs on those [Phase Two] leases, there would
      be direct and indirect negative impacts to wildlife (notably Greater Sage-
      grouse), important wildlife habitat and recreational values associated with
      these public lands. My personal enjoyment of wildlife, and the ability to share
      it with my son, is directly tied to maintaining the health and functionality of
      this area.



                                        13
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 16 of 22



Id. at 8 ¶7. WEA never explains what basis it has for moving to strike the second

sentence of this paragraph (noting the connection between the health of the area

and his ability to enjoy it), and that request therefore should be denied. See WEA

Br. at 8-9.

      As for the first sentence, it reflects Mr. Guenzel’s concern that drilling on

the Phase Two leases will adversely affect his enjoyment of sage-grouse and other

wildlife, as well as “recreational values” there. This expression of concern—which

is supported by Dr. Holloran’s declaration and BLM’s conclusions in the

administrative record—is appropriate and admissible. See pp. 5-10, supra.

      Moreover, similar to Mr. Arnold, Mr. Guenzel’s statement can also be

considered as lay opinion under Rule 701. His statement is based on years of

experience as a professional biologist, and is helpful in understanding why he fears

injury-in-fact from the Phase Two leases.3 And a brief statement recognizing that

oil and gas drilling can disrupt wildlife and impair the land’s “recreational values”

for hiking and other purposes, does not require specialized or technical knowledge.

Pp. 11-12, supra. The Court can consider Mr. Guenzel’s statement, and give it

appropriate weight along with the extensive evidence elsewhere in the record

showing that development of the leases threatens sage-grouse. Pp. 8-10, supra.



3
 Given Mr. Guenzel’s professional background, his statement can also be admitted
as expert opinion under Rule 702.
                                         14
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 17 of 22



      C.      Declaration of Tina Toth

      WEA’s request to strike paragraph 8 from Tina Toth’s declaration also

should be denied. Ms. Toth is a National Audubon Society member who has

visited the Phase Two lease areas for “hiking and exploring the area, experiencing

the remoteness and diversity of birds and wildlife,” and photographing sage-grouse

and other birds. ECF No. 197-1 at 3-5 ¶¶3-7. She plans to visit the areas in the

future. Id.

      WEA characterizes Ms. Toth as offering a scientific opinion “presum[ing]”

that wildlife will suffer adverse impacts from drilling on the Phase Two leases.

WEA Br. at 9. But a review of Ms. Toth’s declaration shows that is not what she is

saying. The passage WEA seeks to strike says:

      After having traveled personally through areas that have oil and gas
      development, I anticipate that the area’s wildlife, including sage grouse,
      plovers and owls, will suffer if oil and gas development and related activities
      were to occur on these parcels. I started bird watching following a diagnosis
      of Intracranial Hypertension in 2013 that resulted in placement of a shunt to
      relieve pressure on my brain. I go to places like these to decrease the stress in
      my life and I find peace here. If the further development of oil and gas on
      these lands continues, it will lead to less quality of life and enjoyment of these
      lands for me.
ECF No. 197-1 at 6 ¶8. First, Ms. Toth’s statement that she “anticipates” wildlife

will suffer if drilling occurs on the Phase Two leases is not an opinion. Rather, it

explains her reasonable concern that she will suffer an injury-in-fact from that

development. Moreover, her statement that she will enjoy the lands less if they

                                          15
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 18 of 22



are drilled is based on personal experience: she has visited other areas that have

faced oil and gas development. And contrary to WEA’s suggestion, Ms. Toth does

not need a scientific or medical degree to state that hiking and bird-watching will

be less relaxing for her if the area becomes an oil and gas field. This paragraph

should be admitted for the same reasons as the other declarations. Pp. 7-14, supra.

         D.    Declaration of Richard Peterson
      Mr. Peterson’s 21-page, single-spaced declaration contains 61 paragraphs

describing his extensive visits to a number of leased areas in Nevada and his

enjoyment of them for wildlife viewing and a variety of other purposes. The one

paragraph WEA seeks to strike states:

      If the public lands adjacent to and over-lapping this outstanding area [the
      Sulfur Springs Range, where Phase Two leases were offered] are leased and
      drilled for oil and gas, all of the above uses of the land [e.g., hiking,
      photographing, rock-hunting, searching for sage-grouse and other wildlife,
      camping, stargazing, and enjoying natural solitude] would be compromised
      and would harm my enjoyment of . . . these natural lands. These proposed
      leases will impact the migration and life cycles of wildlife in this region,
      including sage grouse. It is the wildlife that substantially enhances my
      enjoyment and experience of this area. These proposed leases would also
      compromise my ability to derive future income . . . through writing, art, and
      documentation that is based on the natural condition and wonders associated
      with the Sulfur Springs Range and the adjacent valleys.

ECF No. 203 at ¶15.
      As the text of paragraph 15 demonstrates, Mr. Peterson is not offering

improper expert opinion on wildlife “migration and life cycles” as WEA claims.

Read in context, Mr. Peterson is simply explaining his concern that he would face

                                         16
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 19 of 22



a variety of harms from drilling on these leases, including but not limited to his

ability to observe wildlife such as sage-grouse. His statements, moreover, are

based on personal experience: Mr. Peterson explained that he has witnessed the

impacts of oil and gas and other fossil fuel extraction activities in sage-grouse

habitat elsewhere in Nevada. Id. at ¶6. No scientific or technical knowledge is

required to opine that industrial oil and gas development will injure his ability to

enjoy the area in its natural state. P. 12, supra. The Court should deny WEA’s

request and give paragraph 15 appropriate weight in the context of all the evidence

regarding standing.

                                  CONCLUSION
      WEA’s motion to strike should be DENIED.




                                          17
Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 20 of 22



Respectfully submitted this 19th day of January, 2021,


                               /s/ Michael S. Freeman
                               Michael S. Freeman
                               Rumela Roy
                               Earthjustice
                               633 17th Street
                               Suite 1600
                               Denver, CO 80202
                               Phone: (303) 623-9466
                               Fax: (303) 623-8083
                               mfreeman@earthjustice.org
                               rroy@earthjustice.org

                               /s/ Timothy J. Preso
                               Timothy J. Preso
                               Earthjustice
                               313 East Main Street
                               Bozeman, MT 59715
                               Phone: (406) 586-9699
                               Fax: (406) 586-9695
                               tpreso@earthjustice.org

                               Counsel for Plaintiffs Montana Wildlife
                               Federation, The Wilderness Society,
                               National Audubon Society, National Wildlife
                               Federation, and Montana Audubon




                                 18
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 21 of 22



                       CERTIFICATE OF COMPLIANCE

I certify with respect to the foregoing that:

(1) This document complies with the type-volume limitation of Local Rule
7.2(d)(2), because:

             [X] this document contains 3990 words.

(2) This document complies with the typeface and type style requirements of Local
Rule 1.5(a) because:

             [X] this document has been prepared in a proportionally spaced
             typeface using Word 2016 in 14 point font size and Times Roman, or

             [ ] this document has been prepared in a monospaced typeface using
             <state name and version of word processing program> with <state
             number of characters per inch and name of type style>.


                                  /s/ Michael S. Freeman
                                  Michael S. Freeman
      Case 4:18-cv-00069-BMM Document 231 Filed 01/19/21 Page 22 of 22



                         CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of January 2021, I electronically

transmitted the attached PLAINTIFFS’ RESPONSE TO WESTERN ENERGY

ALLIANCE’S MOTION TO STRIKE to the Clerk’s Office using the CM/ECF

System for filing, thereby generating service upon the following parties of record:

 LUKE HAJEK                                ERIK E. PETERSEN
 luke.hajek@usdoj.gov                      ADRIAN ANN MILLER
 Attorney for Federal Defendants           MICHELLE M. SULLIVAN
                                           erik.petersen@wyo.gov
                                           adrian.miller@sullivanmiller.com
                                           michelle.sullivan@sullivanmiller.com
                                           Attorneys for Defendant-Intervenor
                                           State of Wyoming

 BRET A. SUMNER                            ROB CAMERON
 MALINDA MORAIN                            TIMOTHY C. FOX
 bsumner@bwenergylaw.com                   MELISSA SCHLICHTING
 mmorain@bwenergylaw.com                   rob.cameron@mt.gov
 Attorneys for Defendant-Intervenor        edoj@mt.gov
 Western Energy Alliance                   mschlichting@mt.gov
                                           Attorneys for Defendant-Intervenor
                                           State of Montana



                                       /s/ Michael S. Freeman
                                       Michael S. Freeman
